Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 17-19, 25-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Araki (US 20170293457) in view Nagata et al. (US 20170139658).

Regarding claim 17, Araki teaches an image forming apparatus, comprising: 
a storage configured to store one or more applications installed in the image forming apparatus (fig. 3); 
a display configured to display an initial display screen, and configured to display an initial display setting screen showing a list of the one or more applications (p0034: prioritized app" by which the operation screen is firstly displayed after starting up the information processing system 1 and fig. 3); and 

determine whether or not an application identified in the selection instruction can be started (fig. 4b); 
set a screen relating to the application as the initial display screen based on a determination result indicating that the application can be started when the application is selected (fig. 4B: app a screen and p0006: display a first operation screen for selecting a use target program from among at least one program upon an operation of the first display element and p0063: the rancher unit 222 selects the app 21c as the start-up target); and ), wherein the display displays the initial display screen set by the processor after the image forming apparatus is restarted or automatically cleared (p0033: the home screen is an operation screen that is basically displayed firstly.. the image forming apparatus 10 are completely started up).
Araki does not teach set a screen relating to a second target different from the application as the initial display screen based on a determination result indicating that the application cannot be started. 
Nagata teaches set a screen relating to a second target different from the application as the initial display screen based on a determination result indicating that the application cannot be started(fig. 13 and p0113: The usable icon list display section 52 generates a list screen (the usable application list screen 401 (p0203: If the priority application fails to display, the priority application display control section 50 sends a request for display to the usable icon list display section 52). 


Regarding claim 18, Aiaki teaches the image forming apparatus of claim 17, wherein the screen relating to the second target is a predetermined screen (p0036: it is possible to allocate the operation screen related to the specific app 21 and fig. 6 : appc screen). 

Regarding claim 19, Aiaki teaches the image forming apparatus of claim 17, wherein the processor is configured to determine if the second target satisfies a criterion, and wherein the processor is configured to set the screen relating to the second target as the initial display screen if the second target satisfies the criterion ((p0035: where the prioritized app is set, the operation screen firstly displayed after the usage limitation of the information processing system is canceled is an operation screen related to the prioritized app). 

Regarding claim 25, Araki teaches the image forming apparatus of claim 17, further comprising at least one of (a) an image forming section configured to form an 

Regarding claim 26, Araki teaches the image forming apparatus of claim 17, wherein the screen relating to the second target includes an instruction button that instructs the display to display the initial display setting screen (home button in fig. 4). 

Regarding claim 27, the structural elements of apparatus claim 17 perform all of the steps of method claim 27. Thus, claim 27 is rejected for the same reasons discussed in the rejection of claim 17.

Regarding claim 28, the structural elements of apparatus claim 18 perform all of the steps of method claim 28. Thus, claim 28 is rejected for the same reasons discussed in the rejection of claim 18.

Regarding claim 29, the structural elements of apparatus claim 17 perform all of the steps of method claim 29. Thus, claim 29 is rejected for the same reasons discussed in the rejection of claim 17.

Regarding claim 30, Araki teaches the method of claim 29, wherein the first target is at least one of a copy function, a scanning function, and a facsimile function (fig. 1). 

Regarding claim 31, Araki teaches the method of claim 29, wherein the first target is one of a plurality of applications installed in the image forming apparatus and stored in a storage of the image forming apparatus (p0024: The auxiliary memory device 203 stores). 

Regarding claim 32, Araki teaches the method of claim 29, further comprising setting a screen relating to the second target as the initial display screen in response to a determination that the first target can be started (fig. 4a and 4b). 

Regarding claim 33, Araki teaches the method of claim 29, further comprising setting a screen relating to the second target as the initial display screen in response to a determination that the first target can be started when the first target is selected (fig. 4). 

Regarding claim 34, Araki teaches the method of claim 29, wherein the screen relating to the second target includes an instruction button, further comprising displaying the initial display setting screen on the display in response to a user interacting with the instruction button (fig. 4).

2.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki in view of Nagata as applied to claim 19 above, and further in view of Lee et al. (US 20160239347).
Regarding claim 20, Araki in view of Nagata does not teach the image forming apparatus of claim 19, wherein the criterion is based on at least one of (a) a number of times of use of the second target or (b) a frequency of use of the second target. 
Lee teaches the image forming apparatus of claim 19, wherein the criterion is based on at least one of (a) a number of times of use of the second target or (b) a frequency of use of the second target (p0100: the image forming apparatus of claim 19, wherein the criterion is based on at least one of (a) a number of times of use of the second target or (b) a frequency of use of the second target).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Aiaki in view of Ikeda, and to include, wherein the criterion is based on at least one of (a) a number of times of use of the second target or (b) a frequency of use of the second target, in order to is to provide a method and apparatus for batch-processing multiple data, which can minimize power consumption suggested by Lee (p0010).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki in view of Nagata as applied to claim 17 above, and further in view of Yoshida  (US 20180024783 A1).
Regarding claim 21, Araki in view of Nagata does not teach the image forming apparatus of claim 17, wherein the image forming apparatus is configured to provide a notification to a user in response to the processor setting the screen relating to the second target as the initial display screen. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Aiaki in view of Nagata, and to include wherein the processor is configured to provide a notification to a user in response to the setting section setting the screen relating to the second target as the initial display, in order to provide better user friendly interface.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki in view of Nagata as applied to claim 17 above, and further in view of Chien (US 20140149582).

Regarding claim 22, Araki in view of Nagata does not teach the image forming apparatus of claim 17, wherein the processor is configured to disable execution of uninstallation of the application while the application is set in the initial display screen. 
Chien teaches the image forming apparatus of claim 17, further comprising: an application processing section configured to disable execution of uninstallation of the application while the application is set in the initial display screen (p0030:when the user preference setting indicates the specific application is a favorite application set by the user…. preventing the specific application from being uninstalled/deleted erroneously).
.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki in view of Nagata as applied to claim 17 above, and further in view of Khorashadi et al. (US 20190095594) and Naitoh (US 20180278770).

Regarding claim 23, Araki in view of Nagata does not teach the image forming apparatus of claim 17, wherein the processor is configured to determine whether or not the application is deleted, wherein the processor is configured to set the screen relating to the second target different from the application as the initial display screen based on a determination result indicating that the application is deleted. 
Khorashadi teaches the image forming apparatus of claim 17, wherein the target is a first target, wherein the processing circuit further comprises: a determination section configured to determine whether or not the application set in the initial display screen is deleted (p0049: a deactivation of an application may uninstall the application on a home screen of a graphical user interface capability, etc., which may prevent the user from selecting or otherwise making use of the application).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Khorashadi, to include wherein the setting section sets a screen relating to a second target different from the application as the initial display screen based on a determination result indicating that the application is deleted, in order to easily customizing user interface suggested by Naitoh (p0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Araki in view of Nagata, to includewherein the target is a first target, wherein the processing circuit further comprises: a determination section configured to determine whether or not the application set in the initial display screen is deleted, wherein the setting section sets a screen relating to a second target different from the application as the initial display screen based on a determination result indicating that the application is deleted. in order for mobile device applications to identify a list of applications for potential use by a mobile device with respect to a particular environment suggested by Khorashadi (p0007) and in order to easily customizing user interface suggested by Naitoh (p0004).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki in view of Nagata as applied to claim 17 above, and further in view of Uchibori (US 20190095594) and Naitoh (US 20180278770).

Regarding claim 24, The image forming apparatus of claim 17, wherein the processor is configured to determine whether or not a license of the application is expired, wherein the processor is configured to set the screen relating to the second target different from the application as the initial display screen based on a determination result indicating that the license of the application is expired. 
Uchibori teaches the image forming apparatus of claim 17, wherein the target is a first target, wherein the processing circuit further comprises: a determination section configured to determine whether or not a license of the application set in the initial display screen is expired (p0126: application is usable is "unusable (license expired)"
Naitoh teaches wherein the setting section sets a screen relating to a second target different from the application as the initial display screen based on a determination result indicating that the license of the application is expired (p0058: requests the Web API screen setting module 64 of the operation part 20 to acquire application information (an application list) indicating applications that can be assigned to the home key).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uchibori, to include wherein the setting section sets a screen relating to a second target different from the application as the initial display screen based on a determination result 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Araki in view of Nagata, to include wherein the processing circuit further comprises: a determination section configured to determine whether or not a license of the application set in the initial display screen is expired, wherein the setting section sets a screen relating to a second target different from the application as the initial display screen based on a determination result indicating that the license of the application is expired, in order to centrally managed cloud service suggested by Uchibori (p0004) and in order to easily customizing user interface suggested by Naitoh (p0004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677